Judgment affirmed.

After conviction of keeping open a tippling-house on the Sabbath day, the defendant excepted to the denial of his motion for a new trial. The grounds of the motion, besides those alleging that the verdict was contrary to law and evidence, were that the court erred in charging the jury that a tippling-house is a house where liquor is sold by the drink, and in charging as follows: “If you believe from the evidence that the defendant kept a restaurant in a room that opened by a door into a room kept by another as a bar-room, and that certain’ persons entered said restaurant on Sunday, the defendant being present, and through his instrumentality they obtained liquor from said bar-room, the door being opened into it for that purpose, and they drank the liquor in the restaurant and paid for it there, paying the defendant therefor, then you would be authorized to convict him, although you might also believe from the evidence that the bar-room was kept by some other person, and that the defendant had no interest in the same or connection therewith.”